SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [x] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED, EFFECTIVE OCTOBER 7, 1996]. For the fiscal year endedDecember 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission File Number 000-51385 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Colonial Bank, FSB 401(k) Savings Plan B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Colonial Bankshares, Inc. 2745 Delsea Drive Vineland, NJ 08360 SUMMARY ANNUAL REPORT ForCOLONIAL BANK, FSB 401 (K) SAVINGS PLAN This is a summary of the annual report forCOLONIAL BANK, FSB 401 (K) SAVINGS PLAN, EIN21-0599178, Plan No.002, for periodJanuary 01, 2009 throughDecember 31, 2009. The annual report has been filed with the Employee Benefits Security Administration, U.S. Department of Labor, as required under the Employee Retirement Income Security Act of 1974 (ERISA). Basic Financial Statement Benefits under the plan are provided bya trust fund. Plan expenses were$34,492. These expenses included $19,994 in benefits paid to participants and beneficiaries, and $2,295 in other expenses. A total of97 persons were participants in or beneficiaries of the plan at the end of the plan year, although not all of these persons had yet earned the right to receive benefits. The value of plan assets, after subtracting liabilities of the plan, was$1,778,489 as ofDecember 31, 2009, compared to$1,325,956 as ofJanuary 01, 2009. During the plan year the plan experiencedan increase in its net assets of$452,533. Thisincrease includes unrealized appreciation and depreciation in the value of plan assets; that is, the difference between the value of the plan's assets at the end of the year and the value of the assets at the beginning of the year or the cost of assets acquired during the year. The plan had total income of$487,025, including employer contributions of$68,558, employee contributions of$212,708, and earnings from investments of$205,759. Your Rights To Additional Information You have the right to receive a copy of the full annual report, or any part thereof, on request. The items listed below are included in that report: · financial information; · information regarding any common or collective trusts, pooled separate accounts, master trusts or 103-12 investment entities in which the plan participates; To obtain a copy of the full annual report, or any part thereof, writeor call the office ofCOLONIAL BANK, FSB at2,VINELAND,NJ08360-7079, or by telephone at(856) 205-0058. You also have the right to receive from the plan administrator, on request and at no charge, a statement of the assets and liabilities of the plan and accompanying notes, or a statement of income and expenses of the plan and accompanying notes, or both. If you request a copy of the full annual report from the plan administrator, these two statements and accompanying notes will be included as part of that report. The charge to cover copying costs given above does not include a charge for the copying of these portions of the report because these portions are furnished without charge. You also have the legally protected right to examine the annual report at the main office of the plan (COLONIAL BANK, FSB,2,VINELAND,NJ08360-7079) and at the U.S. Department of Labor in Washington, D.C., or to obtain a copy from the U.S. Department of Labor upon payment of copying costs. Requests to the Department should be addressed to: Public Disclosure Room, Room N1513, Employee Benefits Security Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210. Small Plan Audit Waiver The plan has met the requirements to waive the annual examination and report of an independent qualified public accountant. As of the end of the plan year, the following regulated financial institution(s) held or issued plan assets that qualified under the waiver: Reliance Trust Company You have the right, upon request of the Plan Administrator and without charge, to examine or receive copies of statements from the regulated financial institutions describing the qualifying plan assets. If you are unable to examine or obtain these documents, contact an Employee Benefits Security Administration (EBSA) Regional Office for assistance. Information about contacting EBSA regional offices can be found on the Internet at http://www.dol.gov/ebsa. SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. COLONIAL BANK, FSB 401(k) SAVINGS PLAN By:PENTEGRA TRUST COMPANY Date: June 1, 2010 By:/s/ Stephen A. Hughes Name:Stephen A. Hughes Title:Trust Officer
